DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no teaching or suggestion in the prior art of a system comprising:system comprising:
	a processor; and
	a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to:
	communicate data which results in a hotel room system displaying, via a display device of a hotel room, a sporting event, and
	responsive to a user authorization determination:
	receive data associated with a placement of a sporting event wager of a first amount of funds on an outcome of the displayed sporting event, decrease an amount of funds associated with an account based on the first amount of funds of the placed sporting event wager, wherein the account is independent of any balance of any gaming device located remote from the hotel room, and

	Applicant’s remarks filed 11/16/2021 are persuasive. As claimed, the account used to place sporting event wagers is independent of any balance of any gaming device located remote from the hotel room. However, in the prior Office Action, LeMay was relied upon to teach the account as LeMay discloses a hotel gaming system. However, as Applicant notes, LeMay connects to a remote gaming machine to control the entertainment terminal as a remote display offering play of games of chance. In other words, the player is able to play a gaming device from their hotel room by hooking into the display of a gaming device, therefore the hotel is tapping into the funding system of the gaming device itself (e.g. traditional credit systems, such as a coin slot, player tracking system with a casino account, credit card, etc.) and allowing for the hotel account system to work with that device and account, rather than being independent of any gaming device balance as required by the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN Y KIM/Primary Examiner, Art Unit 3715